Case 1:19-mc-20215-FA|\/| Document 5 Entered on FLSD Docket 01/16/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

case No. 19-mc-20215 (FAM)

IN RE APPL[CATION OF THE FREE AND SOVEREIGN
MEXICAN STATE OF QUINTANA ROO FOR JUDlClAL
ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

 

 

Plaintiff
vs.
N/A
Defendant.
/
NOTICE OF CHANGE OF ADDRESS
Attorney Elizabeth M, Velez files this Notice of Change

of Address in the above captioned case. All future pleadings, memoranda, correspondence, orders,

etc., shall be sent to:

Law Firm; Lewis Baach Kaufmann Middlemiss PLLC

Address: 405 Lexington Ave., 62nd Floor
New York, NY 10174
(646) 965-8830

Certit“lcate of Service

l hereby certify that a true and correct copy of the Notice of Change of Address Was

furnished via electronic filing, U.S. Mail and/or facsimile to:

N/A

Page 1 of 2

Case 1:19-mc-20215-FA|\/| Document 5 Entered on FLSD Docket 01/16/2019 Page 2 of 2

Dated: January 169 2019

Respectfully submitted,
Elizabeth M. Velez .`0073614
Attorney Name Bar Number

elizabeth.velez@lbkmlaw.com
A ltorney E-mail Address

Lewis Baach Kaufmann Middlemiss PLLC

Firm Name

405 Lexington Ave., 62nd Floor

Street Address

New York, NY 10174
City, State, Zip Code

(646) 965-8830 (212) 826-7146

Telephone.' (xxx)xxx#xxxx Facsimile: (xxx)xxx~xxxx

THE FREE AND SOVEREIGN MEXICAN STATE OF QUINTANA ROO

Attorneysfor Plaintiff/Defendant [Party Name(s)]

&?DK

Page 2 of 2

